COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Beales and Senior Judge Annunziata


WELLA MANUFACTURING OF VIRGINIA AND
 OLD REPUBLIC INSURANCE COMPANY
                                                                   MEMORANDUM OPINION *
v.     Record No. 0024-12-2                                            PER CURIAM
                                                                       MAY 22, 2012
KEVIN LAMONT BAKER


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Andrew M. Alexander; Semmes, Bowen & Semmes, P.C., on
                 briefs), for appellants.

                 (Seth R. Carroll; Geoff McDonald & Associates, P.C., on brief), for
                 appellee.


       Wella Manufacturing of Virginia and Old Republic Insurance Company appeal a decision

of the Workers’ Compensation Commission awarding Kevin Lamont Baker temporary total

disability benefits beginning August 31, 2009. We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the

reasons stated by the commission in its final opinion. See Baker v. Wella Mfg. of Va., VWC

File No. 2238311 (Nov. 30, 2011). We dispense with oral argument and summarily affirm

because the facts and legal contentions are adequately presented in the materials before the Court

and argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.